Citation Nr: 1602125	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  15-33 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 14, 2013 for the grant of service connection for major vascular neurocognitive disorder and major neurocognitive disorder due to Alzheimer's disease, claimed as vascular dementia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America (VVA)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Board construed an April 2015 Informal Hearing Presentation as a timely notice of disagreement with the effective date assigned for the August 2014 grant of service connection for major vascular neurocognitive disorder and major neurocognitive disorder due to Alzheimer's disease, claimed as vascular dementia, effective March 14, 2013.  The Board remanded the claim for issuance of a Statement of the Case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued an SOC to the Veteran in July 2015 and VA subsequently received a timely substantive appeal in September 2015.  Therefore, the claim has been returned to the Board for consideration as a downstream issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA received a claim for service connection for Parkinson's Disease on April 7, 2010 that included the symptoms of dementia and cognitive dysfunction.

2.  There is no informal or formal claim, or written intent to file a claim for major vascular neurocognitive disorder and major neurocognitive disorder prior to April 7, 2010.


CONCLUSION OF LAW

An effective date of April 7, 2010, and no earlier for the grant of service connection for major vascular neurocognitive disorder and major neurocognitive disorder due to Alzheimer's disease, claimed as vascular dementia, is granted.  38 U.S.C.A. §§ 5107, 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal of an effective date is a "downstream" issue from the RO's grant of service connection for the Veteran's claims. For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required because the claims have already been substantiated.  Hartman v. Nicholson, 483 F.3d. 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Board observes that the Veteran appropriate notice of the manner in which VA assigns effective dates in a June 2010 letter.  Thus, VA has provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.

VA has also satisfied the duty to assist. The outcome in this appeal turns on the dates the Veteran filed his claims. A medical opinion or examination is not required to determine when the Veteran filed his claims. The Veteran has not identified any additional evidence that could show earlier dates for his claims. Thus, further assistance would not likely aid the Veteran in prevailing in his appeal. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that there is no further assistance that would be reasonably like to aid the Veteran.


Entitlement to an Earlier Effective Date

The Veteran seeks an effective date earlier than March 14, 2013 for the grant of service connection for major vascular neurocognitive disorder and major neurocognitive disorder due to Alzheimer's disease, claimed as vascular dementia.  

VA received an original claim for service connection for vascular dementia on March 14, 2013.  The RO granted this claim in an August 2014 rating decision.

The Veteran argues through his wife and VVA that the March 2014 effective date is incorrect.  They essentially argue that the April 2010 VA claim for service connection for Parkinson's Disease included a claim for vascular dementia or major vascular neurocognitive disorder and major neurocognitive disorder because "He submitted medical evidence showing '[d]ementia with rapid deterioration.'"  See VVA Informal Hearing Presentation (November 2015).  VVA argued that an earlier effective date is warranted because a neurocognitive disorder was shown on VA examination during the pending appeal for service connection for Parkinson's Disease and that there was merely a change of diagnosis, which warranted use of the date of claim for Parkinson's Disease as the date of claim for vascular dementia.  In support of this theory of entitlement, VVA cites Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Legal Criteria and Analysis

Generally, a specific claim in the form prescribed by VA must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. §§ 3.151, 3.160 (2015).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  Here, the Veteran claim was filed more than one year after service separation.

Having carefully reviewed the evidence of record, the Board finds that an effective date earlier than March 14, 2013 is warranted.  VA received a claim for service connection for vascular dementia on March 13, 2014.  However, prior to this date, VA received a claim for Parkinson's Disease on April 7, 2010 along with VA medical records dated in January 2010 showing that the Veteran had "dementia with rapid deterioration, likely Parkinson plus syndrome."  See VA Form 21-4138 (April 7, 2010); see also Medical Treatment Record-Government Facility (April 7, 2010).  Clearly, the claimant sought service-connection for the underlying symptoms of dementia (or cognitive dysfunction) and, therefore, the claim for Parkinson's Disease may be reasonably construed to include disability manifested by symptoms of dementia and cognitive dysfunction.  See Clemmons, supra.

There is no informal or formal claim, or written intent to file a claim for major vascular neurocognitive disorder and major neurocognitive disorder prior to April 7, 2010.  In reaching this conclusion, the Board has considered earlier VA medical records that document the Veteran's dementia including the January 2010 medical records.  However, the Board notes that the date of such report of VA treatment cannot result in an effective date prior to April 7, 2010, for service connection. Under 38 C.F.R. § 3.157, a VA report of examination or hospitalization will be accepted as an informal claim for benefits. The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  MacPhee v. Nicholson, 459 F.3d 1323   (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b) (1) (2012).  In this case, there is no indication that the issue of service connection was addressed prior to the April 2010 claim. 

Therefore, because the effective date of an award of service connection is the date of the receipt of the claim or the date entitlement arose, whichever is later, the effective date for grant of service connection is appropriately April 7, 2010, the date of receipt of the claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, the claim is granted.


ORDER

An effective of April 7, 2010 for the grant of service connection for major vascular neurocognitive disorder and major neurocognitive disorder due to Alzheimer's disease, claimed as vascular dementia, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


